PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/018,274
Filing Date: 8 Feb 2016
Appellant(s): International Business Machines Corporation



__________________
Paul J. Esatto, Jr. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(2) Response to Argument
Appellant argues  (on pages 12-13 of the Appeal Brief) that, in deciding that the claims fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the Examiner identifies the abstract idea as “obtaining an order, retrieving data, making a selection, and providing the selection.” See the last line of page 18 of the Final Office Action dated 2/09/2021.  During prosecution, Appellant submitted in response to the Final Rejection being appealed herein, the declaration by Dr. Brian L. Quanz under 37 C.F.R. § 1.132 dated November 2, 2020 (“Quanz declaration”). The Quanz declaration provides testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion. The Quanz Declaration presents evidence establishing that an online omni-channel order management systems is a technology and that the claimed online short term optimization model engine is an improvement to that technology.  The recited online short term optimization model engine is the mechanism that provides a particular solution to a technological problem with prior art omni-channel order management systems and a particular way to achieve a desired outcome, that does not merely amount to “apply it.” A technical explanation of the asserted improvement is present in the specification and that the claims reflect the asserted improvement. The claims apply, rely on and use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claims are more than a drafting effort designed to monopolize the abstract idea.  The Applicant has met its burden. Examiner’s reply to the Quanz declaration merely amounts to “the Examiner disagrees,” without providing any counter evidence.  Thus, the claims are eligible under 35 USC § 101 because they are directed to a specific improvement to omni-channel order management technology in accordance with Federal Circuit precedent and because they integrate the abstract idea into a practical application in accordance with the Revised 2019 PEG.
In response to Appellant’s arguments, the Examiner respectfully disagrees and respectfully notes that first, Appellant has not shown unconventional usage of a computer or optimization engine by showing that a problem rooted in computer technology is overcome specifically in the context of the computer system or computer networks.  Secondly, Appellant appears to be referencing a business solution to a business problem, not a technological solution to a technological problem; and Appellant has not shown that optimizing delivery sources is a technical solution to a technical problem. 
Specifically, in the specification, “online short term optimization model engine” is described in 0016 as STOM engine 10, which is illustrated in Fig. 1-2 as a rectangular box. Specification then goes on to elaborate “an example of the STOM” in 0017’s Table 1, which is expressed as a mathematical model. Therefore, it’s clear that STOM engine is a computer that runs STOM. The specification further explains in 0033 that computer or processing system that may implement the method for optimizing source selection is “not intended to suggest any limitation as to the scope of use or functionality of embodiment … The processing system shown may be operational with numerous other general purpose or special purpose computing system environments or configurations” (emphasis added). As shown, Appellant intends the claimed online STOM engine be a generic computer running STOM, which can be purely business problem because Table 1’s shown example is only concerned with minimizing shipping cost minus markdown savings and adding Backlog cost. Examiner further notes 0033’s description appears to contradict with item 14 of Quanz declaration (“Therefore, the short term optimization model computer engine cannot be implemented by generic computer element but instead can only be performed by a special purpose computer having the program instruction set forth in claim 1”). 
Therefore, the Examiner maintains the claims are patent ineligible.

Appellant argues  (on pages 14-15 of the Appeal Brief) that, regarding B. Omni-Channel Order Management System Technology, as described in the specification, an Order Management System (OMS) is a computer technology has been developed to handle the sourcing selection for orders. See paragraphs [0001] and [0022] of the specification as filed. As noted in paragraph [0022], one commercially available example is the IBM Sterling OMS. A description of the IBM Sterling OMS software platform is provided as Exhibit 1 to the Quanz Declaration. See paragraph 16 of the Quanz Declaration.
The Quanz declaration provides further evidence that an omni-channel order management computer system is a technology based on the Forrester report, attached thereto as Exhibit 2. See paragraphs 16-19 of the Quanz declaration… The Forrester report, a well known independent business and technology report, describes the technology of an omni-channel order management system…  The Forrester report states that omnichannel management systems have four core capabilities.  One of those capabilities is Distributed order management (DOM) that includes configurable order processing and intelligent order-routing algorithms. See paragraph 17 of the Quanz Declaration. The Forrester Report describes that the IBM OMS includes a rules engine that meets nearly all omni-channel scenarios and achieve omni-channel optimization. See paragraph 18 of the Quanz Declaration.  Thus, it is clear from the present specification and the evidence submitted by the Quanz declaration that an omni-channel order management computer system is a technology.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that first, Appellant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement. Secondly, The Forrester Report has not shown how calculating fulfillment costs for sourcing selections and applying constraints to the fulfillment costs, even by use of the short term optimization model computer engine, is an improvement to the overall performance of the computing system or another technology.  Instead, Appellant appears to be referencing a business solution to a business problem, not a technical solution to a technical problem.  Further, The Forrester Report (page 2) describes OMS as being an Omnichannel Commerce; and all 10 OMS Providers/Venders have the Four Core Capabilities which appear to be directed to business solutions. Examiner further notes in Fig. 2 that the relationship between OMS 52 and online STOM engine 10 is one where input/output are exchanged between 52 and 10. As shown above, online STOM engine 10 is a business solution to a business problem and therefore is not an improvement in technology (MPEP 2106.05(a) II). Therefore, whether OMS is a technology does not change the conclusion of elgibility.

Appellant argues  (on pages 15-16 of the Appeal Brief) that C. The Online STOM Computer Engine Is An Improvement To The OMS Technology.  The problem encountered by prior art OMS technology that was solved by the claimed invention is that at peak periods, more orders arrive than can be processed by any given channel and backlogs may grow at the channels with the cheapest shipping cost, leading to undesirable delays in order processing. Because of this problem, it is possible that large backlogs might be unavoidable because of the high demand if shipping cost alone is used to make the sourcing selection. See [0003] of the specification as filed.  The claimed invention provides a solution to this the problem by the claimed improvement to the omni-channel order management computer system of the OMS. The improvement is the addition of the online short term optimization model (STOM) computer engine. The online STOM computer engine comprises a computer processor storing a short term optimization model that is configured to optimize source selections based on shipping costs, backlog costs and markdown savings. See paragraphs [0008, 0016, 0017, 0022-0025, 0033- 0044], Fig. 1, Fig. 2, Fig. 4 of the specification as filed.
The online STOM computer engine is not merely a business solution. In contrast, the online STOM computer engine improves the omni-channel order management system by incorporating backlog costs and markdown savings in the sourcing selection determination in order to optimize source selections.  As stated in the present specification, the invention recited in claims 1, 9 and 16 enables retailers to minimize the fulfillment cost of an order by considering multiple types of parameters, including shipping costs, backlog costs and markdown savings of the order to optimize the source selections and combines cost-to-serve with time-to-fulfill, providing retailers with optimized sourcing selections to fulfill orders. See paragraph [0008] of the specification as filed. See paragraph 21 of the Quanz Declaration.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that paragraph [0008] of the specification discloses a system for optimizing source selection of an online order with the lowest fulfillment cost.  Paragraph [0008], [0017] further describe steps providing a business solution to a business problem using a STOM as a tool to implement the abstract idea.  Further, in paragraph 21 of the Quanz Declaration, Appellant argues the steps are not generic conventional computer elements, but instead are elements that are additional to the alleged abstract idea that results in an improvement to the omni-channel order management computer system by generating a real dollar cost. Note that this is not a technical solution to a technical problem, but instead appears to be a business solution to a business problem.
Appellant argues (on pages 16-17 of the Appeal Brief) that as stated in the Quanz declaration: “[t]he invention enables directly factoring in the impact of over-loading nodes in a retailer’s fulfillment network which cannot be currently captured with existing costs or approaches used in fulfillment, which look only at short-term shipping cost, but may miss the long-term impact of overloading leading to increase costs at a later time, e.g., days or even weeks later as the network state gets worse and worse for fulfillment. See paragraph 21 of the Quanz Declaration.
As stated in the present specification: 
“Aiming to minimize the fulfillment cost, including markdown avoidance, backlog reduction and shipping cost reduction, the online STOM 10 engine 10 applies an algorithm described in table 1 to calculate the lowest fulfillment cost using STOM parameters 12 and STOM inputs 20. The calculation is constrained by online STOM constraints 38. The STOM constraints 38 include inventory availability 40, order handling capacity 42, minimal presentation 44 and safety stock 46. The safety stock 46 identifies the minimum number of items to be held in inventory at the stores. The minimal presentation constraint limits the number of sources in a sourcing combination identified by the STOM output sourcing decisions 48 to a pre-determined number. The online STOM engine 10 identifies STOM output sourcing decisions 48 of whether to split the shipping source and the optimized sourcing selection with the lowest fulfillment cost. If the lowest fulfillment cost is from one shipping source, the decision will be not splitting the shipping source. If the lowest fulfillment cost is from a combination of sources, the decision will be splitting the shipping source to the combination of sources with the lowest fulfillment cost.” See paragraph [0016] of the specification as amended.

In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that in paragraph 21 of the Quanz Declaration, Appellant argues the steps are not generic conventional computer elements, but instead are elements that are additional to the alleged abstract idea that results in an improvement to the omni-channel order management computer system by generating a real dollar cost.  Note that this is not a technical solution to a technical problem, but instead appears to be a business solution to a business problem.  Further paragraph [0016] of the specification discloses the STOM engine providing the “calculating” and “identifying” steps.  The STOM engine is recited at a high level of generality and is merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.
Appellant argues  (on pages 17-18 of the Appeal Brief) that all these elements detailing how the online STOM computer engine improve the omni- channel order management system computer technology are recited in claims 1, 9 and 16 by the following recitations:
determine markdown savings based on the markdown availability data and markdown savings per item, the markdown savings per item being determined by unit price, markdown rate and unit cost/unit price, and backlog costs based on the cost per backlog day and backlog days;

calculating a fulfillment cost by adding the shipping costs with the backlog costs, and subtracting the markdown savings;

applying constraints based on order handling capacity data and safety stock data;

automatically optimizing sourcing selections by selecting the one or more sourcing selections with the lowest fulfillment cost based on the applied constraints and outputting the optimized one or more sourcing selections with the lowest fulfillment cost based on the applied constraints to the order execution module of the omni-channel order management system for order execution; and

executing, by the order execution module of the omni-channel order management system, the optimized one or more sourcing selections to source plurality of items.

Thus, claims 1, 9 and 16 are patent eligible under 35 U.S.C. 101 because they are directed to a specific method, system and non-transitory article of manufacture that improves the relevant technology of omni-channel order management computer systems that is an application of the abstract idea to a new and useful end, in accordance with McRO, 837 F.3d at 1314; Visual Memory LLC v NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017); SRI Int’l, Inc. v. Cisco Sys. 930 F.3d 1295, 1303 (Fed. Cir. 2019); CardioNet, LLC v. InfoBionic, Inc. 955 F.3d 1358, 1369 (Fed. Cir. 2020).  In addition, the additional elements operate in combination to integrate the abstract idea into a practical application providing an improved omni-channel order management computer system that applies the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment, such that the claimed invention is not directed to the abstract idea itself.  Thus, claims 1, 9 and 16 on appeal recite additional limitations that integrate the abstract idea into a practical application under Step 2A Prong Two.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that first, Appellant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Secondly, while the Forrester Report and Quanz Declaration has been provided, there is no showing of how calculating fulfillment costs for sourcing selections and applying constraints to the fulfillment costs, even by use of the short term optimization model computer engine, is an improvement to the overall performance of the computing system or another technology.  Thirdly, the Board found in the decision dated 26 December 2018, that “In addressing the Examiner’s citation of the holding in Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306 (Fed. Cir. 2015), Appellants do not direct attention to, and we do not see, where their Specification provides that the computer system processing device acts in an abnormal manner or outside of calculating step its ordinary capacity. Rather, the claims recite an invention that merely implements the abstract idea through the routine or conventional use of generic computer components. See Versata, 793 F.3d at 18334—35 (use of general purpose computer to implement abstract idea of using organizational and group hierarchies to determine a price was not rooted in computer technology to solve a problem specifically arising in computer technology). See also FairWarningIP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1097 (Fed. Cir. 2016) and DDR Holdings, 773 F.3d at 1258-59. 
Lastly, unlike McRO’s claims which are directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), Appellant’s claims appear to be a business solution of providing retailers with optimized sourcing selections to fulfill orders, not an overall improvement to the computing system or to another technology.  Therefore, the Examiner maintains the claims recite an abstract idea and do not provide significantly more by integrating the judicial exception into practical application.   

Appellant argues  (on pages 18-19 of the Appeal Brief) that D. The Online STOM Computer Engine Is Not A Generic Computer Component Recited At A High Level Of Generality Or A Tool To Implement The Abstract Idea; and the Examiner contends that the omni-channel order management computer system and the online STOM “are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of obtaining, selecting and retrieving) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.”  The Examiner then states that “[a]ccordingly this additional element does not integrate the exception into a practical application because it does not impose meaningful limits on practicing the abstract idea.”  The Quanz Declaration presents factual evidence that the recited omni-channel order management computer system and online STOM computer engine are not a generic processor components performing generic computer functions. See paragraphs 10-14 of the Quanz Declaration.  Dr. Quanz states that a person of ordinary skill in the art will know that the OMS and online STOM computer engine recited in claims 1, 9 ad 16, requires tracking e-commerce order sourcing and collecting order transaction data known as orderline status data for all orders in a given historical time period (such as the past year), as well as all open unprocessed orders assigned to each node in the network, for which there could be millions or more orders for many retailers, depending on the period of time, which are not generic conventional computer components. See paragraph 10 of the Quanz declaration.  Dr. Quanz describes the complexity of the computing required to perform the steps recited in the claims, including the determination by the online STOM computer engine of the markdown savings and the backlog costs, and states that a person skilled in the art knows from reading the specification the complexity and that claimed steps cannot be performed with generic computing components. See paragraphs 11-14 of the Quanz declaration.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that regarding paragraphs 10-14 of the Quanz Declaration,  the relevant additional element here is “a short term optimization model computer engine” that comprises a computer processor to perform the abstract idea identified in prong 1.  Such language is merely using the short term optimization model computer engine (described in high generality) to perform the abstract idea, which is equivalent to merely using the word “apply it’. Furthermore, as noted above, this characterization in Quanz Declaration, especially item 14, contradicts with the specification’s disclosure regarding using generic computer to implement the engine (0033). Therefore such additional element would not integrate the abstract idea into practical application or significantly more.  Further, simply programming a general purpose computer to perform generic computer functions does not automatically overcame an eligibility rejection.

Appellant argues  (on page 20 of the Appeal Brief) that the Quanz Declaration details how the claims recite that the specialized online short term optimization model computer engine is the mechanism that provides a particular solution to a technological problem with prior art omni-channel order management computer systems and a particular way to achieve a desired outcome, that does not merely amount to “apply it.”  The Examiner has not presented any reasons why the detailed claim recitations referenced in the Quanz Declaration are equivalent to merely using the word “apply it’, as required by MPEP 2106.05(f).
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that the Examiner has previously stated that the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply’ the concept of “determine,” “identifying,” “calculating,” and “applying” (which are all mental processes) in a computer environment.  The claimed computer component (STOM Engine) is  recited at a high level of generality and is merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that one of ordinary skill in the art would not recognize that the specification describes a system with improved functionality, but would clearly recognize a business solution to a business problem using the STOM engine as a tool to implement the abstract idea.

Appellant argues  (on page 20 of the Appeal Brief) that the Examiner argues in the Response to Amendments and Arguments that Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between claim language and the improvement to technology.  The specification describes the problem with the online omni-channel order management systems at the time of the invention, see paragraphs [0002, 0003], and teaches how the online short term optimization model engine is the mechanism that improves the technology of an omni-channel order management computer system. See paragraphs [0004-0005], [0008-0009], [0015-0016], [0018], [0021-00025], [0028-0029] and [0033] of the specification as filed.  Thus, there is a teaching in the specification on how the invention improves a technology, thereby establishing a clear nexus between the claim language and the improvement to that technology.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that the specification discloses the OMS is used for sourcing selections with the lowest fulfillment costs.  One of ordinary skill in the art would not recognize that the specification describes a system with improved functionality, but would clearly recognize a business solution to a business problem using the STOM engine as a tool to implement the abstract idea.  

Appellant argues  (on pages 20-21 of the Appeal Brief) that the moreover, Applicant respectfully submits that the present claims are nothing like the claims found ineligible in Versata Dev. Grp., Inc. V. SAP Am., Inc. 793 F.3d 1306 (Fed. Cir. 2015 or FairWarningIP, LLC v. Iatric Sys., Inc., 839 F. 3d 1089 (Fed. Cir. 2016). In Versata, the claims simply recited determining a price using organizational and product group hierarchies. Unlike in Versata, the Quanz Declaration establishes that the claims herein recite a detailed solution to a technological problem rooted in the online omni-channel order management computer technology. Furthermore, unlike the claims in FairWarningIP, which merely recited selecting information for collection and announcement, the Quanz Declaration establishes that the claims herein recite an improvement to an existing technology.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that  the Board found in the decision dated 26 December 2018, that “Appellants do not direct attention to, and we do not see, where their Specification provides that the computer system processing device acts in an abnormal manner or outside of calculating step its ordinary capacity. Rather, the claims recite an invention that merely implements the abstract idea through the routine or conventional use of generic computer components.”  The Examiner maintains the claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea.  Therefore, the Examiner asserts that one of ordinary skill in the art would not recognize that the specification describes a system with improved functionality, but would clearly recognize a business solution to a business problem.

Appellant argues  (on pages 20-21 of the Appeal Brief) that the Examiner notes that the Forrester report postdates the Applicant’s invention. However, as stated in MPEP 2124, references cited to show a universal fact need not be available as prior art before applicant’s filing date. The Forrester Report is presented to show the universal fact that online omni-channel order management systems is a technology, not merely an abstract business solution. The Examiner has not presented any contrary evidence.  The Examiner further notes that Forrester Report states that one of the capabilities is Distributed order management (DOM) but contends that DOM is not disclosed in the instant application. However, as shown above, the Forrester report states the Distributed order management (DOM) includes configurable order processing and intelligent order-routing algorithms. See paragraph 17 of the Quanz Declaration. The Forrester Report describes that the IBM OMS includes a rules engine that meets nearly all omni-channel scenarios and achieve omni-channel optimization.  See paragraph 18 of the Quanz Declaration. Therefore, it is clear from the present specification and the Quanz declaration that the online STOM computer engine is a configurable order processing and intelligent order-routing algorithm being referenced by the Forrester report describing the omni-channel order management systems technology.  Therefore, the online STOM computer engine recited in the claims is not merely computer instructions to implement the abstract idea of obtaining an order, retrieving data, making a selection, and providing the selection on a computer.
In response to Appellant’s argument, the Examiner respectfully disagrees. First, the online omni-channel order management system is used merely a tool to implement the abstract idea on a computer. Secondly, while splitting the sourcing selection is disclosed in the specification, DOM is not particularly discussed in the specification.  Thirdly, the Forrester Report further provides support that the OMS and STOM engine is used is used a tool to implement the abstract idea of omni-channel optimization; and the Forrester Report does not disclose the omni-channel scenarios to be technical improvements to the computer, OMS, or STOM.  The Forrester Report describes business solutions to business problems related to order management by using the OMS as a tool.  Lastly, Applicant’s claims do not provide a technological solution to a technological problem as there is no mention of any improvement to the performance of the STOM or the engine by calculating fulfillment costs for sourcing selections and applying constraints to the fulfillment costs by use of the short term optimization model computer engine. 

Appellant argues (on page 22 of the Appeal Brief) that moreover, the online STOM computer engine is not a tool used to implement the abstract idea as alleged by the Examiner in the Advisory Action dated April 4, 2021. However, it is clear from the specification and the Quanz declaration as shown above, that claims 1, 9 and 16 are not directed automating a conventional idea on a computer, which is the basis for claims not being eligible for merely using a computer as a tool. See SRI Int’l, Inc. 930 F.3d at 1304 (“the claims here are not directed to using a computer as a tool—that is, automating a conventional idea on a computer’).  There is no evidence to suggest that the claims merely computerize pre-existing techniques for sourcing an online order but instead, as clearly shown above by the Quanz declaration and confirmed by the specification, the claims are directed to a specific technological improvement and therefore are not directed to an abstract idea. CardioNet, LLC v. InfoBionic, Inc. 955 F.3d at 1368-1371.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that Appellant’s claims do not provide a technological solution to a technological problem as there is no mention of any improvement to the performance of the STOM or the engine by calculating fulfillment costs for sourcing selections and applying constraints to the fulfillment costs by use of the short term optimization model computer engine.

Appellant argues  (on pages 22-24 of the Appeal Brief) that E. The Claims Recite Significantly More Than The Abstract Idea Under Alice Step Two.  The Examiner contends that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as with respect to integration of the abstract idea into a practical application, that the claimed steps amount to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept.  As clearly shown above, the Quanz Declaration presents factual evidence that the recited omni-channel order management computer system and online STOM computer engine are not a generic processor components performing generic computer functions. See paragraphs 10-14 of the Quanz Declaration. Dr. Quanz describes the complexity of the computing required to perform the steps recited in the claims, including the determination by the online STOM computer engine of the markdown savings and the backlog costs, and states that a person skilled in the art knows from reading the specification the complexity and that claimed steps cannot be performed with generic computing components. See paragraphs 11-14 of the Quanz declaration. The Quanz Declaration details how the claims recite that the specialized online short term optimization model computer engine is the mechanism that provides a particular solution to a technological problem with prior art omni-channel order management computer systems and a particular way to achieve a desired outcome, that does not merely amount to “apply it”… As shown above, the Quanz Declaration presents factual evidence of how the claims, like in DDR Holdings, recite a technological solution to a technological problem. Specifically, the Quanz Declaration presents factual evidence that the online short term optimization model computer engine is the mechanism that improves the technology of an omni-channel order management computer system. See paragraphs 16-21 of the Quanz Declaration.  Thus, as shown above by the Quanz declaration and confirmed by the specification, the claims are directed to a specific technological improvement that amounts to significantly more than the abstract idea, rendering the claims patent-eligible under Alice step two, and Step 2B of the 2019 Revised PEG.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that DDR’s claims stood apart because they did not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet  (e.g. managing orders via ledgers, spreadsheets on a computer) - instead, the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.  Further, Appellant’s claims do not provide a technological solution to a technological problem as there is no mention of any improvement to the performance of the STOM or the engine by calculating fulfillment costs for sourcing selections and applying constraints to the fulfillment costs by use of the short term optimization model computer engine.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/GEORGE CHEN/Primary Examiner, Art Unit 3628   
                                                                                                                                                                                                     /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.